UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7056


LARRY ARNOLD YOUNG,

                Plaintiff - Appellant,

          v.

D. THOMPSON, Correctional Officer; DURANKO, S.I.S. Technician;
D. SHAW, Lieutenant; UNKNOWN MAIL ROOM PERSONNEL; D. YOST,
I.S.O.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00066-JPB-JSK)


Submitted:   December 15, 2011            Decided: December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se.       Rita R. Valdrini,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Arnold Young appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Young v. Thompson, No. 2:10-cv-00066-JPB-JSK (N.D.W. Va.

July 29, 2011).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court    and    argument     would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                           2